RESPONSE TO PETITION EOB REHEARING
BY THE COURT.
In their petition for rehearing appellants insist that this court failed to pass upon the questions of law raised by their general demurrer, and they contend that this demurrer should have been sustained, on the ground that the petition of appellee was fatally defective, in that it failed to properly allege that the indorsers on the bills sued on had been given due notice of their nonpayment at the maturity thereof by the payor; and for the additional reason that the petition of plaintiff failed to plead its charter, as required by subsection 2, section 119 of the Civil Code.
\Ye think it is only necessary, by way of response to the first ground on which the petition for rehearing is based, to call the attention of the appellants to the second paragraph of plaintiff’s petition, in which it alleges “that at the maturity of said bill plaintiff caused same to be presented for payment at the place where same was payable, *450and demanded payment thereof, which was refused because of no funds to pay same, whereupon plaintiff immediately caused said bill to be protested for nonpayment, and at once notified defendants, YY M. Rudd, John Murphy, and J. C. Rudd, of the nonpayment and protest of said bill.” It seems to us that this is a clear and specific averment, not only that the bills were protested for nonpayment, but that all the defendants were at once notified thereof. Even if it be conceded that “an inland bill of exchange does not require protest, but does require notice,” it is difficult to understand how the mere fact of protest would invalidate the notice of nonpayment which immediately followed the protest. In our opinion, the averments of the petition on this point are sufficient.
As to the second ground of complaint, — that the demurrer should have been sustained because the petition fails to plead plaintiff’s charter, as required by subsection 2, section 119, of the Civil Code — it was stated in the original opinion that this question could not be raised by general demurrer. If a plaintiff has not legal capacity to sue, the Code provides that the question shall be raised by special demurrer or answer (see section 92, Civil Code); and, as the right of appellee to maintain this action was not in issue by the pleadings in either mode pointed out by the Code, the question must be considered as waived by appellants. In the recent case of Nichols v. Bardwell Lodge, 20 Ky. Law Rep., 1236 [48 S. YY, 1091], this court, after carefully considering this provision of the Code in connection with the provisions of the statutes which requires the several courts of the State to take judicial notice of the acts of the General Assembly, and after reviewing all the adjudications of the courts thereunder, said “that, where private statutes were put in issue, this *451court could only take judicial notice of such statutes as were specially plead, as required by subsection 2 of sec. tion 119 of the Code, or when it appears from the record that they were relied on as evidence on the trial in the court below.” The pleadings in this case do not authorize the consideration of this question by this court on appeal.